                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIDWEST ATHLETICS AND                     :      CIVIL ACTION
SPORTS ALLIANCE LLC                       :
                                          :
      v.                                  :
                                          :
RICOH USA, INC.                           :      NO. 19-3423

                                      ORDER


      NOW, this 26th day of August, 2019, upon consideration of the Defendant Ricoh

USA, Inc.’s Unopposed Motion to File Under Seal Unredacted Supporting Exhibits to its

Opposition to MASA’s Motion to Consolidate (Document No. 7) and Plaintiff Midwest

Athletics and Sports Alliance LLC’s Motion to File Supporting Exhibits Under Seal

(Document No. 10), and after a review of the exhibits, it is ORDERED that the motions

are DENIED.




                                       /s/ TIMOTHY J. SAVAGE J.
